DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/21 has been entered.

 Response to Arguments
a. In regards to the 35 U.S.C 112 rejection of claim 20, Accordingly, Applicant respectfully requests that the rejection of claim 20 under 35 U.S.C. § 112(a) be withdrawn. Applicant submits the specification clearly and repeatedly teaches that lighting related information may be used once obtained for supporting verifying based on the lighting data, that lighting conditions within the inspection area comply with lighting criteria for the inspection, particularly by providing feedback to the user to allow the user to verify the lighting conditions in the area where the inspection is conducted.

a. (Examiner’s response) Applicant’s arguments filed with respect to claim 20 have been fully considered and are persuasive.  The 35 U.S.C 112 2nd rejection of claim 20 has been withdrawn. 

b. In regards to the 35 U.S.C 102 rejection of claim 1 anticipated by Bariani, Applicant respectfully disagrees. In this regard, even if one assumes, for the sake of argument, that Bariani sufficiently teaches assessing imaging luminosity and/or gradient value, which Applicant does not concede, Applicant submits that this is different than what is recited in claim 1. In particular, Applicant notes that as amended, claim 1 requires that at least some of the light sensors be configured such that the generating of sensory information is not triggered at all unless particular lighting condition(s) exist.

b. (Examiner’s response) Applicant’s arguments filed with respect to the rejection(s) of claim(s) 1 under Bariani have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further 

c. With regard to the rejection of the independent claim 1 under 35 U.S.C. § 102(a)(1) for allegedly being anticipated by Hao, Applicant traverses the rejection, and maintains that claim 1 as pending when the Final Action are not anticipated by Hao. Nonetheless, Applicant submits that in order to advance prosecution, claim 1 is amended, rendering the rejections moot.

c. (Examiner’s response) Applicant’s arguments filed with respect to claims 1 & 21 have been fully considered and are persuasive.  The 35 U.S.C 102 (a)(1)(2) rejection of claims 1 & 21 anticipated by Hao, Hongwei, “Vision system using linear CCD cameras in fluorescent magnetic particle inspection of axles of railway wheelsets”, 2005 has been withdrawn. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “inspection components configured for performing” & “feedback component configured to provide” in claims 1 & 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Applicant teaches the feedback component may incorporate circuitry (0021) and a display (fig 2, 20) (0018).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3, 5-18, & 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In regards to claim 1, the claimed subject matter “at least one of one or more light sensors is configured to generate sensory data only in response to detecting at least one lighting condition within the inspection area based on predefined lighting criteria for the inspection” is rendered new matter.  Applicant’s specification teaches sensory information may merely be signals (e.g., electrical pulses), which may be triggered when certain detection conditions are met, and which (the signals) may be interpreted as "information" by a components receiving the signals-e.g., based on particular characteristics of the signals (pg. 14, 0050).  Examiner submits the teachings do not explicitly or implicitly communicate the light sensor generating the sensor information in response to detection of the lighting condition.  For example, a light sensor may be triggered to detect light subsequently generating an electrical pulse i.e. sensory data when an environment is relatively bright i.e. lighting condition. However, this does not mean the light sensor inherently detects a specific brightness i.e. light condition and only detects the light needed to generate an electrical pulse when the environment emits a specific brightness. Secondly, the teaching implies the sensory information may be triggered rather than the sensor information is only triggered which is recited by the claim language.  Clarification is required.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-18, & 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In regards to claim 1, the claimed subject matter “wherein at least one of one or more light sensors is configured to generate sensory data” is rendered indefinite.  Examiner interprets the claim as an additional “one or more light sensor” since one or more light sensors is recited on line 4 of claim 1.  The recitation of an additional one or more light sensor contradicts the recitation of one light sensor since there is more than one light sensor.  Examiner suggests: “the at least one of one or more light sensors”.  Clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,5-8,10,13-15,17, & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over paper of M. Bariani, “Data Mining for Automated Visual Inspection”, 1997 hereafter Bariani in view of Tanaka US Pub No. 2002/0009220.

With respect to claim 1, Bariani teaches a system for use in non-destructive testing (NDT), the system comprising:
one or more inspection components (fig 4, UV light) configured for performing lighting-based nondestructive testing (NDT) inspection of an article;
a feedback component (fig 5) (fig 4, computer) configured to provide feedback to an operator of the system during the lighting-based non-destructive testing (NDT) inspection.

one or more circuits (fig 4, computer) configured to:
process the sensory data (fig 5); and
generate based on the processing, lighting data relating to at least ultraviolet (UV) light and/or ,in or near inspection area, where the article is being inspected (pg. 7 ¶ 3).
wherein the feedback component is configured to provide lighting-related feedback, based on the lighting data, relating to the ultraviolet (UV) light in or near an inspection area (fig 5 & 2b)
wherein the at least one of one or more light sensors is configured to acquire sensory data (table 1, defect”) and; detect at least one lighting condition (table 1, “Average_image_gradient enough high” & “Hough_Value enough high”) within the inspection area based on predefined lighting criteria “thresholds” (fig 7) for the inspection (pg. 6 ¶ 5,).

Bariani does not teach generating sensory data in response to detecting at least one lighting condition.

Tanaka, in the same field of endeavor as Bariani of defect inspection, teaches a lighting condition (fig 1, 5) is placed into an algorithm wherein the algorithm generates sensory data (fig 5. Defect name) (fig 4, 409) in response to the lighting condition (fig 4, 407) (0047) (0037).  At the time prior to the effect filing date of the invention it would have been obvious to one of ordinary skill in the art to digitally generate the term defect based upon Bariani’s lighting conditions via Bariani’s light sensor to inform a user of the existence of a defect.

With respect to claim 3 according to claim 2, the combination teaches the system wherein the feedback component comprises a visual output device (fig 5) (fig 4, computer Bariani).

With respect to claim 5 according to claim 4, the combination teaches the system wherein the lighting-related feedback comprises light intensity levels of the ultraviolet (UV) light in or near the inspection area (fig 5 Bariani).

With respect to claim 6 according to claim 4, the combination teaches the system wherein the one or more circuits (fig 4, computer) are configured to generate the lighting-related feedback based on the lighting data (fig 5 Bariani).

With respect to claim 7 according to claim 2, the combination does not teach the system wherein at least one circuit of the one or more circuits is incorporated into the feedback component. 


With respect to claim 8 according to claim 1, the combination teaches the system wherein at least one light sensor of the one or more light sensors (fig 4, camera Bariani) is configured for communicating to at least one other component (fig 4, frame grabber Bariani) of the system the sensory data and/or data generated based on the sensory data (pg. 13¶ 3, line 1 Bariani).

With respect to claim 10 according to claim 1, the combination teaches the system wherein at least one circuit of the one or more circuits is configured to communicate to at least one other component (fig 4, frame grabber Bariani) of the system at least one of the sensory data or data generated based on the sensory data (pg. 13¶ 3, line 1 Bariani).

With respect to claim 13 according to claim 1, Bariani teaches the system wherein the at least one circuit of the one or more circuits (table 1) is configured to control (table 1, <Average_image_gradient high) based on at least one of the sensory data or data generated based on the sensory data (fig 4, camera), one of the lighting-based non-destructive testing (NDT) inspection (fig 8) (table 1, defect).

With respect to claim 14 according to claim 1, the combination teaches the system wherein at least one of the one or more light sensors is fixed (fig 4 Bariani).

With respect to claim 15 according to claim 1, the combination does not teach the one or more light sensors is movable, to enable an operator of the system to at least one of adaptively or selectively place the at least one of the one or more light sensors prior to start of the lighting-based non-destructive testing (NDT) inspection.

The combination teaches a plurality of light sensors configured to provide a non-destructive test of an object (fig 4, Bariani).  The combination further teaches an object cannot be inspect based upon a single view point, but rather several view points of the object based upon the component type of the object (pg. 5, ¶ 2 Bariani).  At the time prior to the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to selectively place the combination’s light sensor at different locations prior to imaging as a design choice for detecting defects at different locations on the object.



With respect to claim 18 according to claim 1, the combination teaches the system wherein the one or more inspection components are configured for performing one of: lighting-based magnetic particle inspection (MPI) (pg. 4¶1) and lighting-based liquid penetrant inspection (LPI) (pg. 4¶1 Bariani).

Claims 9 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over paper of M. Bariani, “Data Mining for Automated Visual Inspection”,1997 hereafter Bariani in view of Tanaka US Pub No. 2002/0009220 in further view of Sato Us Pub No. 2015/0330905.

With respect to claim 9 according to claim 8, the combination does not teach the at least one light sensor is configured for communicating the sensory data via a wireless connection.

Sato, in the same field of endeavor as Bariani of defect inspection, teaches a light sensor is configured to communicate sensory data to a computer i.e. circuitry via a wireless connection (fig 1, 142 &147) (0051).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Sato’s wireless connection with the combination’s light sensor and computer as a design choice for enabling transmission of data from a sensor to computer to avoid use of bulky and restricting wires.

With respect to claim 11 according to claim 10, the combination does not teach at least one circuit of the one or more circuits is configured to communicate at least one of the sensory data via a wireless connection.

Sato, in the same field of endeavor as Bariani of defect inspection, teaches a light sensor is configured to communicate sensory data to a computer i.e. circuitry via a wireless connection (fig 1, 142 &147) (0051).  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Sato’s wireless connection with the combination’s light sensor and computer as a design choice for enabling transmission of data from a sensor to computer to avoid use of bulky and restricting wires.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over paper of M. Bariani, “Data Mining for Automated Visual Inspection”, 1997 hereafter Bariani in view of Tanaka US Pub No. 2002/0009220 in further view .

With respect to claim 12 according to claim 1, the combination teaches the system wherein at least one circuit of the one or more circuits (fig 4, computer Bariani) is configured to generate at least one of the sensory data or data generated based on the sensory data (table 1 Bariani).

The combination does not teach control data configured for controlling one or both of the lighting-based non-destructive testing (NDT) inspection and operations of at least one component of the system.

Alghamdi, in the same field of endeavor as Bariani of detecting defective products via a processor and robotic arm, teaches a processor (fig 9) i.e. circuit configured to collect sensory data for detecting a defect within an object wherein the sensory data generates control data for controlling a robotic arm (pg. 136-2, ¶ 2)(136-1,¶ 3).  Alghamdi teaches the robot places the object to a desired location after the processor has inspected the object.  At the time prior to the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to electronically connect the combination’s robotic arm to the combination’s sensor as a design choice to autonomously remove defective items from a conveyed line.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over M. Bariani, “Data Mining for Automated Visual Inspection”, 1997 hereafter Bariani in view of Tanaka US Pub No. 2002/0009220 in further view of Guha et al. US Pat No. 6,750,466.

With respect to claim 16 according to claim 1, the combination does not teach at least one circuit is incorporated into the light sensor.

Guha, in the same field of endeavor as Bariani of defect inspection, teaches a computer i.e. circuitry is incorporated into a light sensor (col 8, line 55). At the time prior to the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to place a computer inside combination’ s light sensor as a compact design choice for analyzing detected light without additional bulky electronics.

21 is/are rejected under 35 U.S.C. 103 as being unpatentable over M. Bariani, “Data Mining for Automated Visual Inspection”, 1997 hereafter Bariani in view of Tanaka US Pub No. 2002/0009220 in view of Sandeep Kumar Dwivedi, “Advances and Researches on Non Destructive Testing: A Review”, 2017 here after Dwivedi.

With respect to claim 21 according to claim 1, the combination teaches the system wherein:
at least one sensor of the one or more light sensors (fig 4, camera & computer Bariani) is configured for generating sensory data; and the one or more circuits (fig 4, computer Bariani) are configured to:
process the sensory data (fig 5 Bariani); and
generate based on the processing, lighting data in or near the inspection area (pg. 7 ¶ 3 Bariani).

The combination does not teach sensory data relating to white light.

Dwivedi, in the same field of endeavor as Bariani of non-destructive testing for defect detection, teaches inspection of defects may be performed under ultraviolet or white light, depending on the type of dye used fluorescent or non-fluorescent (visible) (pg. 3692, ¶ 3, lines 10-11).  Both non-fluorescent and fluorescent dye enable observation of surface defects.  At the time prior to the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine a white light source and visible dye with the combination’s sensor to observe flaws within manufactured products such as metal, glass, and ceramics (pg. 3692, ¶ 3, lines 1-3 Dwivedi). 

Allowable Subject Matter
Claim 20 is allowed.  The following is a statement of reasons for the indication of allowable subject matter:  

As to claim 20, the prior art of record, taken alone or in combination, fails to disclose or render obvious “conducting the lighting-based non-destructive testing (NDT) inspection comprises verifying based on the lighting data that lighting conditions within the inspection area comply with lighting criteria for the inspection”, in combination with the rest of the limitations of claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE C SMITH/Examiner, Art Unit 2877